UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 24, 2012 GREENE COUNTY BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Federal0-25165 14-1809721 (State or Other Jurisdiction (Commission File No.)(I.R.S. Employer of Incorporation) Identification No.) 302 Main Street, Catskill NY12414 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(518) 943-2600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On April 24, 2012, Greene County Bancorp, Inc. issued a press release disclosing financial results for the nine months and quarter ended December 31, 2012 and 2011.A copy of the press release is included as exhibit 99.1 to this report. The information in the preceding paragraph, as well as Exhibit 99.1 referenced therein, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933. Item 9.01Financial Statements and Exhibits. (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits. Exhibit No. Description 99.1Press release dated April 24, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. GREENE COUNTY BANCORP, INC. DATE:April 27, 2012By:/s/ Donald E. Gibson Donald E. Gibson President and Chief Executive Officer FOR IMMEDIATE RELEASE Date: April 24, 2012 For Further Information Contact: Donald E. Gibson President & CEO (518) 943-2600 donaldg@tbogc.com Michelle M. Plummer, CPA EVP, COO & CFO (518) 943-2600 michellep@tbogc.com Greene County Bancorp, Inc. - Reports Increased Quarterly Earnings and is named to KBW Honor Roll, Recognizing Exceptional 10-Year Track Record Catskill, N.Y. (BUSINESS WIRE) – April 24, 2012 Greene County Bancorp, Inc. (the “Company”) (NASDAQ: GCBC), the holding company for The Bank of Greene County and its subsidiary Greene County Commercial Bank, today reported net income for the nine months and quarter ended March 31, 2012, which is the third quarter of the Company’s fiscal year ending June 30, 2012.Net income for the nine months and quarter ended March 31, 2012 totaled $4.5 million, or $1.08 per basic and $1.07 per diluted share, and $1.5 million, or $0.36 per basic and $0.35 per diluted share, respectively, as compared to $3.9 million, or $0.95 per basic and $0.94 per diluted share, and $1.2 million, or $0.30 per basic and diluted share, for the nine months and quarter ended March 31, 2011, respectively, an increase of $572,000, or 14.6%, and $244,000, or 19.7% for these same periods in the prior year. Donald E. Gibson, President and CEO, said, “In addition to a 19.7% increase in quarterly earnings, we are pleased to report that Greene County Bancorp, Inc. has been named to KBW’s 2011 Bank Honor Roll.” Honor roll winners for 2011 are publicly traded banking institutions with more than $500 million in total assets that meet the following three conditions: 1) No annual loss reported in net income per share before extraordinary items over the past 10 years; 2) 2011 annual reported net income per share before extraordinary items equal to or greater than peak net income per share over the past 10 years; and 3) Consecutive increases in net income per share before extraordinary items since 2009. Selected highlights for the nine months and quarter ended March 31, 2012 are as follows: · Net interest income increased $1.0 million to $15.6 million for the nine months ended March 31, 2012 compared to $14.6 million for the nine months ended March 31, 2011, and increased $242,000 to $5.2 million for the quarter ended March 31, 2012 compared to $4.9 million for the quarter ended March 31, 2011. The increase in average balances of loans and securities, along with a decrease in rates paid on deposit accounts, primarily led to an increase in net interest income when comparing the nine months and quarters ended March 31, 2012 and 2011. · Net interest rate spread increased 8 basis points to 3.78% for the nine months ended March 31, 2012 from 3.70% for the nine months ended March 31, 2011, and increased 13 basis points to 3.74% for the nine months ended March 31, 2012 from 3.61% for the quarter ended March 31, 2011.Net interest margin increased 4 basis points to 3.90% for the nine months ended March 31, 2012 from 3.86% for the nine months ended March 31, 2011, and increased 10 basis points to 3.85% for the quarter ended March 31, 2012 as compared to 3.75% for the quarter ended March 31, 2011.The increases in spread and margin were primarily due to the growth in lower costing deposits, resulting in a decrease in rates paid on total deposits. · The provision for loan losses totaled $1.4 million and $1.2 million for the nine months ended March 31, 2012 and 2011, respectively, an increase of $258,000, or 21.9%.The provision for loan losses totaled $541,000 and $343,000 for the quarters ended March 31, 2012 and 2011, respectively. · The allowance for loan losses totaled $6.0 million at March 31, 2012 compared to $4.9 million at March 31, 2011.The allowance for loan losses totaled $5.1 million at June 30, 2011.The level of allowance for loan losses to total loans receivable increased to 1.88% at March 31, 2012 from 1.62% at March 31, 2011, and 1.66% at June 30, 2011. · Net charge-offs totaled $539,000 and $327,000 for the nine months ended March 31, 2012 and 2011, respectively, an increase of $212,000. · Nonperforming loans increased by $539,000, or 8.6%, to $6.8 million at March 31, 2012 from $6.3 million at June 30, 2011. This growth has resulted from adverse changes in the economy and increases in local unemployment, which were compounded by the extended length of time required to complete the foreclosure process in New York State. · Noninterest income increased $36,000 and $75,000 when comparing the nine months and quarters ended March 31, 2012 and 2011, respectively.Noninterest income totaled $3.6 million and $1.2 million for the nine months and quarter ended March 31, 2012, respectively.The Company recorded a net gain on sale of investments during the nine months ended March 31, 2012 totaling $11,000, and a net gain on sale of investments during the nine months and three months ended March 31, 2011 totaling $233,000 and $21,000 respectively.Excluding these items, noninterest income increased $258,000 and $96,000 when comparing the nine months and quarters ended March 31, 2012 and 2011, respectively.These increases were primarily the result of higher service charges on deposit accounts and higher debit card fees due to growth in the number of deposit accounts. · Noninterest expense increased $86,000 and decreased $95,000 when comparing the nine months and quarters ended March 31, 2012 and 2011, respectively. The year-to-date increase was primarily due to an increase in legal and professional fees, service and data processing fees, equipment and furniture expense, computer software, supplies & support, and other expenses.The increase in legal and professional fees of $103,000 when comparing the nine months ended March 31, 2012 and 2011, respectively, related to loans in process of foreclosure and increased fees for consulting services related to the implementation of strategic objectives. Included in the increase in service and data processing fees of $47,000 when comparing the nine months ended March 31, 2012 and 2011, respectively, were increased costs associated with the increase in the number of accounts with debit cards.The increase in other expenses was the result of the recognition of a loss on foreclosed assets of $153,000 for the nine months ended March 31, 2012.These increases were partially offset by decreases in FDIC insurance premiums of $237,000 and $108,000 when comparing the nine months and quarters ended March 31, 2012 and 2011, respectively.The decrease in FDIC insurance premiums was the result of regulatory changes in the method of calculating the premiums. · Total assets of the Company were $578.7 million at March 31, 2012 compared to $547.5 million at June 30, 2011, an increase of $31.2 million, or 5.7%. · Securities available for sale and held to maturity totaled $213.6 million, or 36.9% of assets, at March 31, 2012, as compared to $214.3 million, or 39.1% of assets, at June 30, 2011, a decrease of $645,000. · Net loans grew by $11.1 million, or 3.7%, to $312.1 million at March 31, 2012 compared to $301.0 million at June 30, 2011.The increase in loans was primarily in nonresidential real estate and commercial installment loans, which generally carry higher yields than residential real estate loans. · Total deposits increased to $514.6 million at March 31, 2012 from $469.9 million at June 30, 2011, an increase of $44.7 million, or 9.5%.This increase was primarily the result of an increasein balances at the Company’s Commercial Bank subsidiary of $32.6 million due primarily to the annual collection of taxes. · As a result of the increase in deposits, the Company repaid its overnight borrowings with the Federal Home Loan Bank.Borrowings decreased $17.3 million from $26.3 million at June 30, 2011 to $9.0 million at March 31, 2012. · Total shareholders’ equity was $51.8 million at March 31, 2012, or 8.9% of total assets. Headquartered in Catskill, New York, the Company provides full-service community-based banking in its twelve branch offices located in Greene, Columbia and Albany Counties.Customers are offered 24-hour services through ATM network systems, an automated telephone banking system and Internet Banking through its web site at http://www.tbogc.com. This press release contains statements about future events that constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Actual results could differ materially from those projected in the forward-looking statements.Factors that might cause such a difference include, but are not limited to, general economic conditions, changes in interest rates, regulatory considerations, competition, technological developments, retention and recruitment of qualified personnel, and market acceptance of the Company’s pricing, products and services. At or for the Nine At or for the Three Months Ended March 31, Months Ended March 31, Dollars In thousands, except share and per share data Interest income $ Interest expense Net interest income Provision for loan losses Noninterest income Noninterest expense Income before taxes Tax provision Net Income $ Basic EPS $ Weighted average shares outstanding Diluted EPS $ Weighted average diluted shares outstanding Dividends declared per share 2 $ Selected Financial Ratios Return on average assets % Return on average equity % Net interest rate spread % Net interest margin % Efficiency ratio1 % Non-performing assets to total assets % % Non-performing loans to net loans % % Allowance for loan losses to non-performing loans % % Allowance for loan losses to total loans % % Shareholders’ equity to total assets % % Dividend payout ratio2 % % Book value per share $ $ 1 Noninterest expense divided by the sum of net interest income and noninterest income. 2 Greene County Bancorp, MHC, the owner of 55.3% of the shares outstanding by the Company, waived its right to receive the dividends. No adjustment has been made to account for this waiver.Dividends per share for the nine months ended March 31, 2011 include a special dividend of $0.20 per share paid on December 15, 2010. As of March 31, 2012 As of June 30, 2011 Dollars In thousands Assets Total cash and cash equivalents $ $ Securities- available for sale, at fair value Securities- held to maturity, at amortized cost Federal Home Loan Bank stock, at cost Gross loans receivable Less:Allowance for loan losses ) ) Unearned origination fees and costs, net Net loans receivable Premises and equipment Accrued interest receivable Foreclosed real estate Prepaid expenses and other assets Total assets $ $ Liabilities and shareholders’ equity Noninterest bearing deposits $ $ Interest bearing deposits Total deposits Borrowings from FHLB, short term FHLB borrowings, long term Accrued expenses and other liabilities Total liabilities Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Common shares outstanding Treasury shares
